Citation Nr: 1012225	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

It has been shown by credible and competent evidence that 
the Veteran has bilateral hearing loss that is causally 
related to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service" - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004). 

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability for 
VA compensation purposes only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 25 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to 
be granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current disability is 
the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks compensation bilateral hearing loss and 
tinnitus.  He relates that during his service in the 
military that he served as a as a navigation systems repair 
technician with noise exposure from working on the flight 
line and from ground generator units with very noisy 
engines.  See July 2007 statement from Veteran.  

The Veteran received an enlistment audiologic examination in 
August 1965.  On his contemporaneous report of medical 
history he denied having had any ear trouble or ever having 
worn hearing aids.  Upon audiologic evaluation at this time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The Veteran received an audiologic examination in March 
1967.  The report of this examination notes that the Veteran 
had noise exposure primarily from jet engines and worked on 
the flight line and in the hanger shop for about 7 months.  
Upon audiologic evaluation at this time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
-5
-5
-10
-5
15
LEFT
-5
-5
-5
0
0
15

The Veteran received a separation audiologic examination in 
December 1968.  It is noted that the ears were noted as 
normal upon examination and that the Veteran denied all 
other significant medical or surgical history, but for 
enucleated tonsils and a 4 inch healed surgical scar in the 
right lower quadrant.  Upon audiologic evaluation at this 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
0
5
10
5
15
LEFT
0
0
5
10
10
20

In furtherance of substantiating his claim, the Veteran 
submitted an opinion from a private doctor dated in July 
2007, which contains charted audiometric results.  The Board 
is precluded from interpreting this report in order to 
obtain pure tone thresholds.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  In this opinion, the doctor states that 
"[i]t is probable that [the Veteran's] hearing loss is 
connected to his point of service in Vietnam where he was 
exposed to significant noise at Tan Son Nhut Air Base."  The 
doctor offered no rationale for this opinion and did not 
indicate that he had reviewed any of the Veteran's service 
treatment, or other, records in reaching this conclusion.

In September 2008 the Veteran was provided a VA audiologic 
examination.  The examiner that conducted the examination 
noted that the Veteran's enlistment and separation 
examination reports indicated bilateral hearing within 
normal limits.  The examiner also noted that there was no 
documentation of a significant threshold shift, although 
3000 Hz, 6000 Hz and 8000 Hz were not tested upon 
enlistment.  

At this time the Veteran reported having difficulty with 
high frequency sounds.  Also, the Veteran reported pre-
service noise exposure from home remodeling and some 
shooting of a .22 caliber gun.  In-service, the Veteran 
reported noise exposure from jet and airplane power unit 
noise with plastic ear plugs and no muffs, as well as one 
day of training on the M-14.  Following service the Veteran 
reported having worked in electronics repair without 
significant noise exposure.  He also reported target 
shooting and chainsaw operation with hearing protection, but 
that he hunted deer without hearing protection.  He also 
related having ridden a motorcycle with a full-face helmet 
for many years.  

Upon audiologic evaluation at this time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
45
50
LEFT
10
5
25
45
55

Pure tone averages were 26.25 for the right ear and 32.5 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 100 percent in 
the left ear.  These measurements meet the threshold for 
considering impaired hearing a disability for VA 
compensation purposes.  38 C.F.R. § 3.385.  The examiner did 
not offer an opinion on the etiology of the Veteran's 
bilateral hearing loss as it was felt necessary that the 
opinion be obtained from an ENT specialist.

In October 2008 VA obtained an opinion from an ENT 
specialist.  The examiner noted the aforementioned history 
of noise exposure and hearing loss.  The examiner noted that 
the private audiogram, referenced above, showed high 
frequency sensorineural hearing loss with thresholds at 55 
decibels in both ears at 4,000 Hz.

Notably, the examiner explained that the standard used for 
at least the Veteran's separation audiogram was the ASA 1951 
standard, which differed from the standard currently used 
today, namely ISO.  He highlighted that the average 
difference between ASA 1951 and the current ISO audiometer 
standards is 10 decibels.  Accordingly, the examiner noted 
that adding 10 decibels to these thresholds indicated normal 
hearing up to 4,000 Hz, but that at 6,000 Hz the Veteran's 
adjusted thresholds at the time of service would be 25 and 
30 decibels, which would meet the current definition of mild 
hearing loss.  However, the examiner noted that when one 
compared his recent audiometric testing, the degree of his 
current hearing loss was much more significant and involved 
lower frequencies.  Accordingly, the examiner concluded that 
considering that the Veteran had normal hearing at 4,000 Hz 
at the time of discharge, and that this is where the 
majority of where the Veteran's hearing loss had currently 
manifested, that it was less likely than not that the 
Veteran's hearing loss and tinnitus were a result of 
military service.  On the other hand, the examiner noted 
that because there appeared to have been a mild degree of 
hearing loss at 6,000 Hz at the time of discharge that one 
could conclude that a portion of the Veteran's hearing loss 
was at least as likely as not related to military service.  

In affording the Veteran the benefit of the doubt, the Board 
finds that the claim is substantiated.  The Board notes that 
on its face the opinion of the October 2008 ENT specialist 
seems unfavorable.  However, it does show to at least 
equipoise that some of the Veteran's bilateral hearing loss 
is attributable service.  Similarly, the private opinion 
noted above finds that it is probable that the Veteran's 
hearing loss is attributable to in-service noise exposure.  
In this regard, the Veteran's claimed noise exposure is 
substantiated by the record, particularly the in-service 
audiogram noting such exposure.  Accordingly, as the 
evidence is at least evenly balanced, the claim for service 
connection of bilateral hearing loss is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 


REMAND

In his December 2007 notice of disagreement, the Veteran 
indicated that he desired to claim service connection for 
tinnitus, to include as secondary to bilateral hearing loss.  
Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2009).  Any 
increase in the severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  38 C.F.R. § 3.310(b) (2009).

When the Veteran filed his claim for service connection of 
tinnitus, he did not have service connection for bilateral 
hearing loss.  Accordingly, the pre-adjudicative notice as 
to VA's duties under 38 C.F.R. § 3.159 (2009) addressed the 
matter of service connection as directly related to active 
duty.  Similarly, the rating actions also only dealt with 
service connection on a direct basis.  It is pertinent to 
note that the U. S. Court of Appeals for Veterans Claims 
held that separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim. 
See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, notify the Veteran of what 
information and evidence are needed to 
substantiate his claim of entitlement to 
service connection for tinnitus as 
secondary to his service-connected 
bilateral hearing loss.  The Veteran must 
be notified of what portion of that 
evidence VA will secure, and what portion 
he must submit.  If requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, provided 
that he provides sufficient, identifying 
information and written authorization.  
Depending upon the Veteran's response, any 
and all assistance due the Veteran must 
then be provided by VA to him.

2.  Thereafter, the Veteran should be 
afforded a VA medical examination in order 
to ascertain the relationship, if any, 
between his tinnitus and his service-
connected bilateral hearing loss.  The 
claims folder must be furnished to the 
examiner for use in the study of this 
case.

The examiner should address the following 
questions:

Is it at least as likely as not that the 
Veteran's service- connected bilateral 
hearing loss caused his tinnitus?

If it is determined that tinnitus was not 
caused by bilateral hearing loss, the 
examiner should opine whether it is at 
least as likely as not that tinnitus is 
aggravated (that is, permanently worsened 
by the service-connected bilateral hearing 
loss beyond natural progression), and if 
so, the examiner should indicate the 
approximate degree of disability or 
baseline before the onset of the 
aggravation.

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" and 
"as likely" support the contended causal 
relationship or a finding of aggravation; 
"less likely" weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a permanent worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

3.  Readjudicate the issue on the basis of 
all pertinent evidence of record and all 
governing law and regulations, including 
38 C.F.R. § 3.310.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case, 
which should contain notice of all 
relevant actions taken on the claim for 
benefits, and set forth all pertinent 
evidence and governing law and 
regulations, including but not limited to 
38 C.F.R. § 3.310.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


